                                IN THE UNITED STATES DISTRICT
                                   COURT FOR THE NORTHERN
                                  DISTRICT OF OHIO WESTERN
                                           DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 3:21CV22
                                                   )
                 Plaintiff,                        )   JUDGE JACK ZOUHARY
                                                   )
        v.                                         )
                                                   )
 SHAFFER PHARMACY, INC.; THOMAS                    )   REPORT OF PARTIES’ PLANNING
 TADSEN; and WILSON BUNTON,                        )   MEETING
                                                   )
                 Defendants.                       )   JUDGE JACK ZOUHARY

       l.        Pursuant to Federal Civil Rule 26(f) and Local Rule 16.3(b), a meeting was

held on March 17, 2021, and was attended by: Angelita Cruz Bridges, Scott Dahlquist, Patricia

Fitzgerald and Maryann McGuire as Counsel for Plaintiff; Rick Kerger as Counsel for

Defendants Shaffer Pharmacy and Thomas Tadsen; and Chuck Boss as Counsel for Defendant

Wilson Bunton.

       2.        The parties:

             x   Have exchanged the pre-discovery disclosures (the actual documents -- not just

 the list) required by Rule 26(a)(l) and the Case Management Conference (CMC) Notice; or

        _____ Have permission from this Court to delay disclosure until after the CMC.




                                                       1
       3.       The parties recommend the following track:

                Expedited            x Standard               Complex

                        Administrative                  Mass Tort

       4.       Trial Month/Year:      April 2022       (15 months from filing if Standard Track).

       5.       This case is / is not suitable for a Settlement/Mediation Conference. If yes,

indicate if Court assistance is desired and how soon:

            x    Shortly after CMC

                 After key discovery

                 Other [describe]

        6.      The parties    do/   x do not consent to the jurisdiction of the United States

 Magistrate Judge pursuant to 28 U.S.C. 636(c).

        If you are consenting to the jurisdiction of the Magistrate Judge, please contact Chambers

 (419- 213-5675) prior to the CMC. A Consent to the Exercise of Jurisdiction will then be issued

 for signature by all parties and the case will be sent to the Magistrate Judge for the CMC and all

 further proceedings.

       7.       The parties agree that this case     x__does /        does not involve electronic

discovery. (Counsel are reminded to review the default standard for e-discovery set forth

in Appendix K to the Local Rules.)

       8.       Recommended Discovery Plan:

                a.      Describe anticipated e-discovery (i.e., what ESI is available and where it

resides; ease/difficulty and cost of producing information; schedule and format of production;

preservation of information; agreements about privilege or work-product protection, etc.):

Any electronic communications between prescribers and patients, prescribers and


                                                        2
defendants, patients and defendants, and distributors and defendants, including emails,

text messages, voice messages, and electronic copies of fax messages, etc.; Rx30 dispensing

data; and ARCOS purchasing data. The production of patient health information is subject

to the Court’s Protective Order of January 25, 2021, Docket # 19. Unless otherwise agreed

to, electronic discovery will be produced in the form in which it is ordinarily maintained.

                 b.        Describe any anticipated discovery issues or potential problems:

           9.     Recommended cut-off for amending the pleadings and/or adding additional
parties:

           May 17, 2021.

           10.    Expert disclosures:

                      a. Names by:                July 1, 2021

                      b. Reports by:              August 31, 2021, and
                                                  rebuttal experts reports by September 30, 2021.

                      NOTE:        Expert depositions require prior Court approval.

           11.   Discovery deadlines:

                      a. Liability:               October 29, 2021

                      b. Damages:                 October 29, 2021

                      NOTE:        No dispositive motions shall be filed without Court permission and

only after: sufficient discovery has been completed that allows counsel to represent to this Court

that counsel believe no disputed issues of material fact exist; and counsel have conferred with

each other about the merits of such motion.

           12.    Recommended month/date for: telephone status with Court, or Joint Status Report

filed by counsel: September 1, 2021.


                                                         3
       13.    Other matters for this Court’s attention: The parties have a strong preference

for scheduling mediation as early as possible. April 2021 is preferred, or May if April is not

feasible.

    Respectfully submitted,

    BRIDGET M. BRENNAN                             BRIAN M. BOYTON
    Acting United States Attorney                  Acting Assistant Attorney General
    Northern District of Ohio                      United States Department of Justice
                                                   Civil Division

 By: /s/ Patricia M. Fitzgerald                    Michael D. Granston
    Patricia M. Fitzgerald (PA: 308973)            Deputy Assistant Attorney General
    Assistant United States Attorney               Civil Division
    United States Court House
    801 West Superior Avenue, Suite 400            Gustav W. Eyler
    Cleveland, OH 44113                            Director, Consumer Protection Branch
    (216) 622-3779
    (216) 522-2404 (facsimile)                     Scott B. Dahlquist (VA: 76646)
    Patricia.Fitzgerald2@usdoj.gov                 Maryann N. McGuire (VA: 78812)
                                                   Trial Attorneys
    Angelita Cruz Bridges (0072688)                Consumer Protection Branch
    Assistant United States Attorney               450 5th Street, NW, Suite 6300
    Four Seagate, Suite 308                        Washington, D.C. 20001
    Toledo, OH 43604-2624                          (202) 532-4520
    (419) 259-6376                                 (202) 514-8742 (facsimile)
    (419) 259-6360 (facsimile)                     Scott.B.Dahlquist@usdoj.gov
    Angelita.Bridges@usdoj.gov                     Maryann.N.McGuire@usdoj.gov

    Counsel for The United States of America


By: /s/ Richard M. Kerger (via email approval     By: /s/ Charles M. Boss (via email approval
on 03/26/2021)                                     on 03/26/2021)
Richard M. Kerger                                 Charles M. Boss
Kimberly A. Conklin                               Boss & Vitou Co., Ltd.
The Kerger Law Firm, LLC                          111 W. Dudley Street
4159 N. Holland-Sylvania Rd.                      Maumee, OH 43537
Ste. 101
Toledo, OH 43623                                  Counsel for Wilson Bunton

Counsel for Shaffer Pharmacy, Inc.
and Thomas Tadsen


                                                   4
